Citation Nr: 1026699	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right hand carpal 
tunnel syndrome.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971.  He also had other service of one year and 24 days.  The 
record reflects that the Veteran served in combat and that he 
received the Purple Heart Medal.

This case originally came before the Board of Veterans' Appeals 
(Board) from November 2001 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional office (RO) in 
St. Petersburg, Florida.  

When the case was last before the Board in January 2008, the 
Board decided the three issues listed on the title page of this 
decision.  Thereafter, the Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Memorandum Decision, the Court vacated the January 
2008 denials of these three issues and remanded the issues to the 
Board for action in compliance with the Memorandum Decision.

The issues of entitlement to service connection for right hand 
carpal tunnel syndrome and entitlement to service connection for 
a low back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran suffered a shrapnel injury to his knees during 
his combat service.

2.  No knee disability was identified at service separation or 
within one year thereafter.

3.  The competent medical evidence of record shows that the 
Veteran's current bilateral knee disorder manifested by pain is 
not at least as likely as not related to inservice shrapnel 
injury.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated during 
active service, and the incurrence or aggravation of a bilateral 
knee disorder during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2001, April 2002, 
August 2003, and March 2005, the RO and the AMC provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  There is no notice letter 
that informed the Veteran as to disability ratings and effective 
dates.

Although there is no notice pursuant to Dingess, because the 
Board concludes below that the preponderance of the evidence is 
against the claim for service connection for a bilateral knee 
disorder, any question as to an appropriate disability rating 
and/or effective date to be assigned is rendered moot.  Thus, the 
Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
regarding the issue decided below, the Board is satisfied as to 
compliance with the instructions from its January 2005 remand.  
The Board finds that the RO complied with these instructions, 
obtaining additional medical records and affording the Veteran an 
orthopedic examination regarding his bilateral knee disability in 
July 2005.  The Board further finds that the resulting April 2009 
VA examination report substantially complies with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Governing Laws and Regulations for Service Connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

Moreover, where a veteran served continuously for ninety days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that service connection for a bilateral knee 
disorder is warranted because it is due to shrapnel wounds 
incurred during combat service.

The service treatment records show that in July 1970 the Veteran 
had a piece of iron removed from his right leg.  An August 1970 
service treatment records reflect pain in the right knee over the 
medial aspect without tenderness or loss of motion.  Ligaments 
were noted to be intact.  A January 1971 service treatment record 
notes a strain in the medial collateral ligament.  The separation 
examination dated in November 1971 is negative for knee 
complaints or findings.

The post-service medical evidence shows that in January 2001 and 
in August 2003 the Veteran underwent physical therapy treatment 
for knee/leg pain.  A November 2001 VA X-ray study report reveals 
mild degenerative changes of the knee.

A July 2005 VA examination report notes that the examiner 
reviewed the claims file, to include the Veteran's service 
records.  The Veteran complained of aching and stiffness, as well 
as that his knees would occasionally pop.  He did not report 
instability.  He stated that during service shrapnel hit him in 
both knees.  However, only the one on the right side was removed 
because of its size.  He reported flare-ups when walking for any 
prolonged period.  On examination, there did not appear to be any 
mechanical locking.  There was just stiffness.  The bilateral 
knees had flexion from 0 to 140 degrees and extension to 0 
degrees.  There was no additional limitation secondary to pain, 
fatigue, or lack of endurance with regard to range of motion.  
There was no instability, edema, weakness, tenderness, redness or 
heat and no guarding.  The Veteran was stable as to varus and 
valgus stress.  The VA examiner opined that it would be 
speculation to assume that any additional functional loss or 
range of motion occurred during flare-ups. 

X-ray studies revealed normal bilateral knees with very mild 
osteoarthritic changes, which were noted to be appropriate for 
the Veteran's age.  There was no decrease in the medial or 
lateral joint spaces.  The physician diagnosed the Veteran with 
bilateral knee pain "more likely related to his age than to any 
shrapnel injury 35 years ago."  As such, the examiner opined 
that it is not as likely as not that the knee pain is related to 
service.

The Board has been instructed to discuss the applicability of 
38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), to this case.  In this regard, the Board notes that 
the Veteran participated in combat.  He injured his knees during 
combat, whereby shrapnel was lodged in his knees.  However, only 
the shrapnel in the right knee was removed.  

The Board finds that regardless of 38 U.S.C.A. § 1154(b), the 
service treatment records already confirm the Veteran's shrapnel 
wound injuries to the knees.  The problem with the Veteran's 
claim is not a lack of an in service injury.  The Veteran indeed 
had a shrapnel injury to the knees during service.  The Board 
notes that he has claimed that he did not mention his knees at 
his separation examination because he just wanted to get out of 
service.  As such, the Board accepts that as true.  However, the 
medical evidence of record does not show any complaints or 
treatment for any knee problems in the year following service 
separation or until approximately 30 years later, and the only 
medical opinion is against the claim.

Namely, the July 2005 VA examiner, who reviewed the claims file 
and addressed the shrapnel wound knee injuries, found that the 
current knee pain is more likely than not related to the 
Veteran's age, and not to his 35 year old shrapnel injury.  There 
is no reason to obtain another medical opinion or discard the 
current one.  The July 2005 medical opinion was based upon a 
thorough examination, an accurate historical account of the 
original combat injury and current symptoms, a review of the 
complete claims file, and is supported by the evidence.

In essence, the evidence linking a bilateral knee disorder to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although the 
Veteran is competent to report that he has experienced knee 
symptoms since military service, the evidence fails to support 
his recollections.  As noted above, although there was a 
bilateral knee injury in service, the post-service medical 
evidence does not document any knee problems within the year 
after service or until 30 years later.  Moreover, no opinion 
linking the current bilateral knee condition to military service 
has been presented.  Instead, the only medical opinion on point 
is against the claim.  As such, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Although the Veteran does assert service connection for injuries 
or disease incurred in combat, and 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are applicable to 
this claim, this statute and regulation do not help the Veteran 
because his in-service knee injuries are already well-documented 
in the service treatment records and have been taken into account 
by the July 2005 VA examiner who provided an opinion against the 
claim, and by the Board in the instant analysis.  

In sum, service connection for bilateral knee disorder is denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

With respect to the Veteran's claims for entitlement to service 
connection for right hand carpal tunnel syndrome and for a low 
back disorder, the Board finds that additional development is 
warranted before these issues can be adjudicated.  In this 
regard, the Board notes that the Veteran claims that he is 
entitled to service connection for a low back disorder because it 
resulted from wounds sustained in combat.  The Board notes that 
although the Veteran underwent a VA examination in July 2005, the 
report of that examination indicates that the Veteran's service 
treatment records do not show injury to the Veteran's back.  The 
examiner opined that it is not as likely as not that the current 
low back disorder is related to military service.  The VA 
examiner based the opinion on the current physical examination, 
X-ray findings, the lack of any substantiating evidence showing 
that the Veteran had a back injury in service, and the time lapse 
between service separation and the post-service back complaints.  

Because the Veteran has alleged that his low back disorder was 
incurred during combat service, the Board notes that 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  Specifically, this statute states that if the 
Veteran was engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As 
such, the Board accepts as true that the Veteran sustained a 
wound to his low back during combat, because such an injury is 
consistent with the circumstances of combat service.

However, this does not end the inquiry.  To establish service 
connection, there must be medical evidence of a nexus between the 
current low back disability and the combat injury.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 
Vet. App. 521, 523-24 (1996).  As such, the Board finds that a VA 
examination is necessary in order to obtain an opinion regarding 
the likely etiology of the current low back disorder, given the 
fact that the in-service incurrence of a low back injury is 
conceded.

With regard to the claim for service connection for carpal tunnel 
syndrome, the Veteran has advanced no specific argument 
pertaining to how his carpal tunnel syndrome of the right hand is 
etiologically related to active service.  The claim was 
previously denied, in part, based upon a lack of a current 
diagnosis of carpal tunnel syndrome.  

After review of the record, the Board finds numerous VA treatment 
records from 2002 through 2005 showing a diagnosis of right 
carpal tunnel syndrome for which the Veteran underwent surgery.  
Thus, there is a current diagnosis of carpal tunnel syndrome 
during the period of the claim.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.").  

The Board notes that the July 2005 VA examiner failed to diagnose 
the Veteran with carpal tunnel syndrome.  As noted above, this 
lack of a diagnosis formed part of the rationale for the prior 
denial of this claim.  As the Veteran does have a diagnosis of 
carpal tunnel syndrome during the period of the claim, the Board 
finds that further development, in the form of a VA medical 
opinion, must be obtained before the claim can be properly 
adjudicated.  Namely, an opinion regarding the etiology of the 
Veteran's right carpal tunnel syndrome must be obtained. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice of the type of evidence 
needed to establish a disability rating and 
an effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for low back disorder and 
right hand carpal tunnel syndrome since July 
2005. 

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2009).

3.  Schedule the Veteran for a VA 
orthopedic/neurologic examination in order to 
determine the nature and etiology of the 
Veteran's low back disorder and his right 
hand carpal tunnel syndrome.  

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's low back 
disorder as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to the low back injury 
described by the Veteran, which is assumed to 
have happened during his combat service 
pursuant to 38 U.S.C.A. § 1154(b).  

Although the Veteran did not have a diagnosis 
of right hand carpal tunnel syndrome at the 
July 2005 VA examination, the examiner should 
also provide an opinion regarding whether the 
carpal tunnel syndrome of the right hand that 
was diagnosed by VA in 2002-2005 is at least 
as likely as not (ie., a 50 percent or better 
probability) etiologically related to the 
Veteran's military service, to include his 
combat service and the incidents described by 
the Veteran as happening consistent with such 
combat service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any further indicated 
development is undertaken, readjudicate the 
Veteran's service connection claims.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


